MEMORANDUM ***
Erineo de Jesus Santizo-Rodriguez, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the immigration judge’s (“IJ”) denial of his application for asylum and withholding of deportation. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We deny the petition for review.
Because Santizo-Rodriguez failed to demonstrate that he suffered past persecution or that he has a well-founded fear of future persecution on account of a protected ground, substantial evidence supports the IJ’s finding that Santizo-Rodriguez was not eligible for asylum. See Melkonian v. Ashcroft, 320 F.3d 1061, 1070 (9th Cir.2003) (stating that applicant’s ability to reasonably relocate internally is an appropriate consideration when denying asylum); Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000 (9th Cir.2003) (upholding a denial of asylum based on changed country conditions in Guatemala).
Because Santizo-Rodriguez failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of deportation. See Singh v. INS, 134 F.3d 962, 971 (9th Cir.1998).
Finally, the BIA’s summary affirmance without opinion does not violate due process. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.